NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 17 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KEVIN WALKER JONES,                             No. 19-55115

                Plaintiff-Appellant,            D.C. No. 2:17-cv-08021-AG-SHK

 v.
                                                MEMORANDUM*
LAC WARDEN, (CDCR); et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   Andrew J. Guilford, District Judge, Presiding

                             Submitted July 14, 2020**

Before:      CANBY, FRIEDLAND, and R. NELSON, Circuit Judges.

      California state prisoner Kevin Walker Jones appeals pro se from the district

court’s judgment dismissing his action alleging violations of the Americans with

Disabilities Act and his constitutional rights. We have jurisdiction under 28 U.S.C.

§ 1291. We review for an abuse of discretion the district court’s dismissal for



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
failure to prosecute. Al-Torki v. Kaempen, 78 F.3d 1381, 1384 (9th Cir. 1996).

We affirm.

      The district court did not abuse its discretion by dismissing Jones’s action

because Jones failed to file an amended complaint identifying the defendants by

name after being warned that failure to do so would result in dismissal and being

provided an opportunity to conduct discovery. See id. (discussing factors to be

considered before dismissing an action for failure to prosecute); see also Wakefield

v. Thompson, 177 F.3d 1160, 1163 (9th Cir. 1999) (explaining that when the

identities of alleged defendants are not known before the filing of a complaint, the

plaintiff should be given an opportunity through discovery to identify the unknown

defendants).

      To the extent Jones challenges the district court’s screening order, we do not

consider challenges to interlocutory orders following a dismissal for failure to

prosecute. See Al-Torki, 78 F.3d at 1386 (“[I]nterlocutory orders, generally

appealable after final judgment, are not appealable after a dismissal for failure to

prosecute, whether the failure to prosecute is purposeful or is the result of

negligence or mistake.” (citation and internal quotation marks omitted)).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).




                                           2                                    19-55115
      We do not consider documents not presented to the district court. See

United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990).

      All pending motions and requests are denied.

      AFFIRMED.




                                         3                                    19-55115